DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 04/06/21.  Accordingly, claims 1-10 and 12-14 are currently pending; and claim 11 is canceled.
REASONS FOR ALLOWANCE
Claims 1-10 and 12-14 are allowed.
References 20160149692, 20050086273, 7269648, 20080240072, 6665316, 6748451, 20040196872 and 20160127118 are cited because they are pertinent to a system which selects and updates a grandmaster  to serve as a base of time of a plurality of communication systems in a network.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a communication system which comprises a plurality of communication stations and selects from among the plurality of communication stations a grand master to serve as a base of times of the plurality of communication stations, the communication system comprising a distribution station being a communication station included among the plurality of communication stations, wherein the distribution station comprises a processing circuitry to record a grand master list containing a station code of the grand master and a station code of a communication station synchronized with the grand master, to receive a priority notification frame which contains, as a sender station code, a station code of a present grand master in the communication system, to 
-Regarding independent claim 12, none of prior art of record teaches or suggests a list distribution station being a communication station included in a communication system which comprises a plurality of communication stations and which selects from among the plurality of communication stations a grand master to serve as a base of times of the plurality of communication stations, the list distribution station comprising: processing circuitry to record a grand master list containing a station code of the grand master and a station code of a communication station synchronized with the grand master, to receive a priority notification frame which contains, as a sender station code, a station code of a present grand master in the communication system, to decide, when notified of the station code of the present grand master, whether or not to update the grand master list based on the notified station code of the present grand master and the grand master list, and upon having decided to update the grand master list, to update the station code of the present grand master station on the grand master list with the notified station code of the present grand master station, and to 
-Regarding independent claim 13, none of prior art of record teaches or suggests a communication method for a communication system which comprises a plurality of communication stations and selects from among the plurality of communication stations a grand master to serve as a base of times of the plurality of communication stations, the communication system comprising a distribution station being a communication station included among the plurality of communication stations, wherein the communication method comprises: recording a grand master list containing a station code of the grand master and a station code of a communication station synchronized with the grand master, receiving a priority notification frame which contains, as a sender station code, a station code of a present grand master in the communication system, deciding, when notified of the station code of the present grand master, whether or not to update the grand master list based on the notified station code of the present grand master and the grand master list, and upon having decided to update the grand master list, updating the station code of the present grand master station on the grand master list with the notified station code of the present grand master station, and additionally writing the notified station code of the present grand master station, as the station code of the communication station synchronized with the present grand master station on the grand master list, and  sending, when notified of the updated grand master list, a list 
-Regarding independent claim 14, none of prior art of record teaches or suggests a non-transitory computer readable medium recorded with a communication program for a communication system which comprises a plurality of communication stations and selects from among the plurality of communication stations a grand master to serve as a base of times of the plurality of communication stations, the communication system comprising  a distribution station being a communication station included among the plurality of communication stations, wherein the communication program comprises: processes to record a grand master list containing a station code of the grand master and a station code of a communication station synchronized with the grand master, to receive a priority notification frame which contains, as a sender station code, a station code of a present grand master in the communication system, to decide, when notified of the station code of the present grand master, whether or not to update the grand master list based on the notified station code of the present grand master and the grand master list, and upon having decided to update the grand master list, to update the station code of the present grand master station on the grand master list with the notified station code of the present grand master station, and to additionally write the notified station code of the present grand master station, as the station code of the communication station synchronized with the present grand master station on the grand master list, and to send, when notified of the updated grand master list, a list notification frame containing the notified grand master list to the plurality of communication stations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632